Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omid-Zohoor et al (US 2019/0224528 A1).
1. Omid-Zohoor discloses a system comprising a memory storing instructions, and a processor configured to execute the instructions to perform: 
receiving preference data indicative of a user's desired golf ball flight [0146], [0182], [0314]; 
capturing time series data of the user while performing a golf swing, (200: Fig. 1), (i.e. capture swing at regular time intervals), [0016]; 
processing the time series data to generate a time series array of positional values of one or more aspects of the golfer, aspects of the golf club, or both (300: Fig. 1), [0040]; 
processing the time series array using a machine learning model to determine data indicative of a predicted ball flight for the captured golf swing (300: Fig. 1), [0050]; 
generating, based on the time series array and the data indicative of the predicted ball flight, data indicative of one or more modifications to the user's golf swing to achieve the desired ball flight instead of the predicted ball flight (400: Fig. 1), [0024], [0174]; 
generating, based on the data indicative of one or more modifications to the user's golf swing, data indicative of a recommended golf swing for the user to achieve the desired golf ball flight (400: Fig. 1), [0028]-[0029], [0033]; and 
generate display data indicative of the recommended golf swing overlaid on second captured time series data of the user performing a second golf swing [0025], [0028]-[0029], [0037], [0040]-[0041].
2. Omid-Zohoor discloses the system of claim 1, wherein processing the time series data to generate the time series array of positional values comprises: processing the time series data using a second machine learning model to determine the position of one or more body components, one or more golf club components, or both [0050], [0306], [0310].
3. Omid-Zohoor discloses the system of claim 2, further comprising: training the second machine learning model using a training dataset comprising a set of labeled images captured of golfers while performing golf swings, wherein the labels of each of the labeled images annotate a position of one or more of the associated golfer's one or more body components, one or more golf club components, or both [0306], [0310].
4. Omid-Zohoor discloses the system of claim 2, wherein: the one or more body components comprise a left foot, right foot, left lower leg, right lower leg, right upper leg, left upper leg, waistline, left shoulder, right shoulder, left elbow, right elbow, left wrist, right wrist, head, or some combination thereof; and the one or more golf club components comprise a club shaft, club head, or some combination thereof [0063], [0285].
5. Omid-Zohoor discloses the system of claim 1, further comprising training the machine learning model using a training dataset to train the machine learning model to map the time series array to the predicted ball flight, wherein the training dataset comprises a plurality of sets of time series data of test users performing a test golf swing and labels comprising associated ball flight characteristics [0050], [0306], [0310].

7. Omid-Zohoor discloses a computerized method, comprising: receiving preference data indicative of a user's desired golf ball flight; capturing time series data of the user while performing a golf swing; processing the time series data to generate a time series array of positional values of one or more aspects of the golfer, aspects of the golf club, or both; processing the time series array using a machine learning model to determine data indicative of a predicted ball flight for the captured golf swing; generating, based on the time series array and the data indicative of the predicted ball flight, data indicative of one or more modifications to the user's golf swing to achieve the desired ball flight instead of the predicted ball flight; generating, based on the data indicative of one or more modifications to the user's golf swing, data indicative of a recommended golf swing for the user to achieve the desired golf ball flight; and generate display data indicative of the recommended golf swing overlaid on second captured time series data of the user performing a second golf swing as similarly discussed above.

8. Omid-Zohoor discloses a non-transitory computer-readable media comprising instructions that, when executed by one or more processors on a computing device, are operable to cause the one or more processors to perform: receiving preference data indicative of a user's desired golf ball flight; capturing time series data of the user while performing a golf swing; processing the time series data to generate a time series array of positional values of one or more aspects of the golfer, aspects of the golf club, or both; processing the time series array using a machine learning model to determine data indicative of a predicted ball flight for the captured golf swing; generating, based on the time series array and the data indicative of the predicted ball flight, data indicative of one or more modifications to the user's golf swing to achieve the desired ball flight instead of the predicted ball flight; generating, based on the data indicative of one or more modifications to the user's golf swing, data indicative of a recommended golf swing for the user to achieve the desired golf ball flight; and generate display data indicative of the recommended golf swing overlaid on second captured time series data of the user performing a second golf swing as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Omid-Zohoor as applied above and further in view of Funk et al (US 2006/0247070 A1).
6. Omid-Zohoor discloses the system of claim 1, wherein displaying the data indicative of the recommended golf swing overlaid on second captured time series data of the user comprises: generating a 3D model of the recommended golf swing, comprising a series of swing animation frames; detecting, based on the second captured time series data, a second time series array of the user as the user performs the second golf swing; correlating the second time series array with the series of swing animation frames to overlay the swing animation frames onto the second time series array to generate a video of the user's second swing with the overlaid swing animation frames [0040]-[0041], [0067], [0171].
Alternatively, Funk discloses displaying the data indicative of the recommended golf swing overlaid on second captured time series data of the user comprises: generating a 3D model of the recommended golf swing, comprising a series of swing animation frames; detecting, based on the second captured time series data, a second time series array of the user as the user performs the second golf swing; correlating the second time series array with the series of swing animation frames to overlay the swing animation frames onto the second time series array to generate a video of the user's second swing with the overlaid swing animation frames [0020], [0047]-[0048], [0075]. It would have been obvious to a person of ordinary skilled in the art to modify Omid-Zohoor with Funk and would have been motivated to do so to greatly improve the effectiveness of the analysis, because the golfer takes a normal swing along with all of the normal mistakes.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715